 
 
I 
111th CONGRESS 2d Session 
H. R. 4992 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2010 
Mr. Wamp introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To require employers of first responders to pay for certain judgments against, and other costs incurred by, those first responders that arise out of their conduct in the course of official duty. 
 
 
1.Short titleThis Act may be cited as the First Responders Protection Act of 2010. 
2.Findings and declaration of purposeCongress finds the following: 
(1)First responders are brave and selfless individuals who put their lives in danger and make split-second decisions everyday for the public good. They are not only vital in emergency situations in their local communities, but they play a crucial role in the aftermath of terrorist attacks and natural disasters, which have regional and economic consequences. For their service, our government must provide them with the necessary resources and respond to matters affecting their well-being and ability to carry-out their responsibilities. It is essential that agencies or departments assure their first responders that the agencies and departments will stand with them in good faith regarding unintentional outcomes resulting from the performance of those first responders’ duties to protect and serve. 
(2)While a Federal, State, or local government employing the first responders may adhere to an established resolution process to address claims of deprivation of individual rights, the first responders may be personally sued in their individual capacity for general damages. This means that, even though the first responders acted within the scope of their training and employment, they cannot obtain assistance for legal fees or financial judgments from their employer. 
(3)Without assistance from the employer, the individual first responders and their families are subject to potential financial risks. If this matter is not addressed, it could affect their morale and well-being and, in turn, can hinder their ability to perform their responsibilities to the level required in emergency situations. 
3.Indemnification of first responders 
(a)In generalEach employer of a first responder shall pay for any liability (including litigation costs related a claim of such liability) of that first responder arising from conduct in the course of official duty, unless the first responder intended to engage in the conduct or cause the result that is the basis of the liability. 
(b)DefinitionsIn this section— 
(1)the term first responder means an employee of a public safety agency who is a law enforcement officer, a firefighter, or an emergency medical services provider; 
(2)the term law enforcement officer has the same meaning given such term in section 1204(6) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(6)); 
(3)the term firefighter has the same meaning given the term employee in fire protection activities defined in section 3 of the Fair Labor Standards Act (29 U.S.C. 203(y)); and 
(4)the term emergency medical services provider means individual who provides out-of-hospital emergency medical care, including an emergency medical technician, paramedic, or first responder. 
4.Savings clauseNothing in this Act affects any State or local law that provides a comparable or greater amount of payment of the liability of first responders. 
 
